Title: To Thomas Jefferson from William Eustis, 24 December 1808
From: Eustis, William
To: Jefferson, Thomas


                  
                     Sir,
                     Boston December 24. 1808.
                  
                  The Republican Citizens of the Town of Boston, following the example of their fellow citizens, in this and other places, have exercised the constitutional privelege of assembling and expressing their opinions on the state of our public concerns.
                  The inclosed resolutions are the result of their best judgment on the best lights in their power to obtain. In giving them publicity, they are not without a hope that they may have some little influence to correct impressions which have been made on the public mind by other proceedings, which with due respect to the source from which they emanated, they conceive to be erroneous.
                  In directing a transcript of them to be forwarded to the president of the United States, they intend an expression of their respect and confidence. The honor of transmitting them is devolved on me as their Chairman, and I am happy in an occasion to renew an assurance of the high respect and consideration with which I am
                  Sir, your most obedient Servant
                  
                     William Eustis.
                  
               